PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/030,653
Filing Date: 9 Jul 2018
Appellant(s): Chapman et al.



__________________
Lauren C. Sarrico
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 6/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4, 6, 9, 12, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. (EP1593390, cited in the IDS) in view of Kronthaler et al. (WO 2008/151817).
Hauser et al. teach a method of use of plasma protein concentrates containing VWF with a high proportion of high molecular weight multimers for the preparation of a pharmaceutical composition to prevent a bleeding diathesis and to reduce pre-, peri- and postoperative blood loss in acquired Von Willebrand syndromes preferentially in cardiovascular diseases requiring surgical procedures (claim 1; para [0008]).
Hauser et al. do not teach: 1) the VWF is recombinant; 2) the claimed amounts of VWF; and 3) administering the VWF 12-24 hours before the surgical procedure. 
Kronthaler et al. teach that the most frequent inherited bleeding disorder in humans is von Willebrand's disease (VWD), which can be treated by replacement therapy with concentrates containing VWF of plasmatic or recombinant origin (page 2, lines 5-7).

Kronthaler et al. also teach that the concentration of VWF can be equal to or more than 150 U (VWF:Ag)/ ml preferentially equal to or more 450 U (VWF:Ag)/ ml, most preferentially equal to or more than 1500 U (VWF:Ag)/ ml. A typical dose could be equal to or more than 225 U (VWF:Ag)/ kg or equal to or more than 75 U (VWF:Ag)/ kg, or equal to or more 15 U (VWF:Ag)/ kg (page 9, lines 1-6).
It would have been obvious to one of ordinary skill in the art to substitute the plasma derived VWF of Hauser et al. with the recombinant VWF of Kronthaler et al. because both references teach treating von Willebrand's disease (VWD) with concentrates containing VWF, wherein the VWF is of plasmatic or recombinant origin (taught by Kronthaler et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art to discover efficient amounts of VWF by normal optimization procedures known in the pharmaceutical art because Kronthaler et al. teach administering an efficient amount of a pharmaceutical composition comprising VWF, and further teach various concentrations of VWF. 
Moreover, it would have been obvious, with a reasonable expectation of success, to discover the time of administration of VWF by normal optimization procedures known in the pharmaceutical art because Hauser et al. teach that concentrates containing VWF are used to prevent (thus administered before a surgical procedure) a bleeding diathesis and to reduce pre-, peri- and postoperative blood loss in acquired Von 
With respect to claim 4, the surgical procedures described by Hauser et al. (i.e. cardiovascular diseases requiring surgical procedures) are considered major surgical procedures.

(2) Response to Argument
Appellant argues that that the cited references neither teach nor suggest the specific pre-surgical treatment regimen, particularly, the specific dosage amount and timing. Hauser states that pdVWF concentrates can be administered "pre-, peri- and postoperatively in surgery removing the cause for specific loss of VWF-HMWM or other ECC application by bolus injection" (see paragraph [0012]). Hauser does not mention any pre-treatment regimens for administering pdVWF prior to surgery. Hauser also does not, as specifically stated by the Examiner, teach or suggest anything with regard to recombinant VWF.
Appellant also argues that the claimed treatment regimen is neither obvious nor a result of routine optimization. Appellants note that the hemostatic efficacy and safety of the claimed treatment regimen was investigated in a "[p]hase 3, open-label, uncontrolled nonrandomized study at 14 sites in 10 countries (NCT02283268) in patients> 18 y of age who had severe VWD and were scheduled to undergo elective surgery" (paragraph [0177] in Example 1 of the application as-filed). In other words, the claimed treatment regimen underwent extensive clinical investigation and as such is objectively not the result of routine optimization.

Appellant additionally argues that the Examiner failed to fully consider and appreciate the unexpected results and evidence supporting the non-obviousness of rVWF over pdVWF, and further argues that the Examiner improperly discounted the appropriate comparison of rVWF and pdVWF compositions made in the Ewenstein and Gao declarations.
Appellant also argues that the Examiner failed to acknowledge the statistical significance of the data in the Ewenstein and Gao declarations.
Appellant further argues that according to the statistical analyses shown in Table 3 (depicted below), the rVWF required fewer administrations than any of the three pdVWF formulations to stop a bleed. Fewer doses of rVWF were required to stop a bleed than were needed when using pdVWF, thereby showing that rVWF is more efficacious at stopping bleeds.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Appellant additionally argues that the Examiner failed to properly consider the declarations under 37 CF.R. §1.132 from Dr. Bruce Ewenstein and Dr. X Joseph Gao supporting unpredictability and/or unexpected results.


Appellant’s arguments are not persuasive because Hauser et al. teach that concentrates containing VWF are administered before a surgical procedure in acquired Von Willebrand syndromes, and Kronthaler et al. teach treating Willebrand's disease (VWD) with concentrates containing VWF of plasmatic or recombinant origin (page 2, lines 5-7). Moreover, Kronthaler et al. teach that “[t]he source of VWF or FVIII is irrelevant, e.g. it can be derived from human plasma or can be produced recombinantly” (page 9, lines 12-13).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the plasma derived VWF (pdVWF) of Hauser et al. with the recombinant VWF (rVWF) of Kronthaler et al.
wherein Factor VIII (FVIII) is not administered”, see instant claim 1), a comparison between rVWF and a composition comprising both pdVWF and FVIII (i.e. Humate-P, Wilfactin and Wilate) is not a proper comparison because the alleged unexpected result of needing fewer infusions might be due to the absence or presence of FVIII. 
Applicant should have compared pdVWF alone to rVWF alone to demonstrate unexpected results.
Moreover, even assuming arguendo that the comparison between rVWF and compositions comprising both pdVWF and FVIII is proper, the results provided in Table 3 (depicted above) are not of statistical significance. The data shown in Table 3, demonstrate that the median number of infusions was lower when administering rVWF as compared to pdVWF. The median is the middle of the set of numbers, which does not establish a statistical difference between the groups compared.
The MPEP 716.02(b) states that “[T]he evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. In the instant case, they are not.
With respect to Appellant’s arguments regarding the claimed regimen, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. In the instant case, Kronthaler et al. teach that “[t]he concentration of VWF can be equal to or more than 150 U (VWF:Ag)/ ml preferentially equal to or more 450 U (VWF:Ag)/ ml, most preferentially equal to or more than 1500 U (VWF:Ag)/ ml. A typical dose could be equal to prevent (i.e. are administered before a surgical procedure) a bleeding diathesis and to reduce pre-, peri- and postoperative blood loss in acquired Von Willebrand syndromes preferentially in cardiovascular diseases requiring surgical procedures. Therefore, the skilled artisan would have been motivated, with a reasonable expectation of success, to discover efficient amounts of VWF and the time of administration of VWF by normal optimization procedures known in the pharmaceutical art. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SERGIO COFFA/Primary Examiner, Art Unit 1658  

                                                                                                                                                                                                      Conferees:
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658
                                                                                                                                                                                                        /JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.